Citation Nr: 1732092	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral knees, claimed as secondary to service-connected ankle disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to June 1977 and from October 1986 to January 1987.  He also served in the Air National Guard of Washington.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's degenerative arthritis of the knees is caused by his service-connected ankle disorders.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, degenerative arthritis of the knees knee is proximately due to service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran claims that he has a current bilateral knee disability that is due to his service-connected right and left ankle sprains with arthritic changes.  The Veteran has been diagnosed with bilateral knee arthritis.  For example, a February 2010 treatment note from Tallahassee Orthopedic Clinic includes a diagnosis of arthritis of the knees based on MRI and X-ray reports, and an April 2011 letter from Dr. R.R.T. indicates a diagnosis of degenerative osteoarthritis of the knees.  The Veteran has thus met the current disability requirement.  The dispositive issue in this case is therefore whether the current disability is caused by the service connected ankle disabilities.  There are conflicting medical opinions of record on this question.

In an April 2011 letter, Dr. R.R.T. stated that the Veteran was a patient of his, well known and established since August 2010 in his practice.  He also stated that the Veteran currently had moderate degenerative changes of his knees, and that the Veteran would need continued management for his degenerative osteoarthritis of the knees.  He also opined that the Veteran's current premature degenerative changes of his knees were certainly, and without doubt, related to his previous service-connected ankle injuries.  He reasoned that the Veteran's service connected ankle disabilities had, without a doubt, over time, translated into accelerated bone deterioration and cartilage loss within his knees.  

In August 2013, the Veteran underwent a VA knee conditions examination, in which the VA examiner confirmed a diagnosis of bilateral knee degenerative arthritis.  Also, the VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of his service-connected conditions.  He reasoned that the Veteran's current bilateral knee condition occurred in many individuals, and that associated risk factors in the Veteran may include increased BMI, repetitive knee use, previous knee injuries, genetic predisposition and age-related changes of cartilage in his knees.  He further reasoned that many individuals in the Veteran's aged cohort without bilateral ankle arthritis have similar conditions and symptoms about the knees, and that he was aware of no peer reviewed literature to suggest knee arthritis occurred secondary to ankle arthritis.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's bilateral knee arthritis is proximately due to his service-connected ankle disabilities.  Although it appears that the positive medical opinion from Dr. R.R.T. relied on the service and personal history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, even though Dr. R.R.T.'s rationale was not extensive, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the Board finds no reason to accord more weight to the negative VA medical opinion than the positive medical opinion from Dr. R.R.T.  

Accordingly, as the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis of the bilateral knee, secondary to service-connected ankle disorders, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative arthritis of the bilateral knees, secondary to service-connected ankle disorders, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


